ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that ROBERT SOLANO of PAS-SAIC, who was admitted to the Bar of this State in 1977 and suspended from the practice of law by this Court’s order of February 21, 1985, be disbarred;
And the Disciplinary Review Board’s recommendation being based on its determination that respondent’s entry of a plea of guilty to misapplication of entrusted property and his subsequent conviction of theft by failure to make required disposition of property received, in violation of N.J.S.A. 2C:20-9 requires respondent’s disbarment;
And ROBERT SOLANO having failed to appear or otherwise respond to this Court’s Order to Show Cause as to why he should not be disbarred or otherwise disciplined; and good cause appearing,
It is ORDERED that ROBERT SOLANO is disbarred, effective immediately; and it is further
*2ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs.